Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Rockland County (Meehan, J.), imposed November 4, 1987, upon his conviction of grand larceny in the fourth degree, upon his plea of guilty, the sentence being a period of probation of five years, with a concurrent term of 60 days’ imprisonment as a condition thereof, and restitution of $4,000.
Ordered that the sentence is modified, as a matter of discretion in the interest of justice, by deleting the condition that the defendant serve a term of 60 . days’ imprisonment and substituting therefor a period of community service work; as so modified, the sentence is affirmed and the matter is remitted to the County Court, Rockland County, to specify the hours and type of work to be done.
At the time of the incident, the defendant was 50 years old with an unblemished record, had strong family and community ties, and had an exemplary record as a teacher for over 20 years of the emotionally handicapped. It appears from the record that the defendant’s criminal conduct was an aberration resulting from serious psychiatric problems which are still being treated. The presentence probation report noted that "his potential for lawful behavior in the community can be viewed as favorable” and recommended a sentence of five years’ probation, the payment of restitution to the victim, and a period of community service work. In addition, uncontroverted medical documents indicate that a period of incarceration would be severely detrimental to this defendant’s mental health, and could possibly exacerbate his suicidal tendencies. Mollen, P. J., Mangano, Thompson and Balletta, JJ., concur.